Citation Nr: 1538652	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in the right ear. 

2.  Entitlement to service connection for hearing loss in the left ear. 

3.  Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for right ear hearing loss. 

4.  Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to a compensable rating for hearing loss in the right ear and service connection for hearing loss in the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for hearing loss and tinnitus was received on June 17, 2009. 

2.  In a December 2009 rating decision, the RO granted service connection for hearing loss in the right ear and tinnitus, effective June 17, 2009, the date on which the claims for service connection were received. 

3.  The Veteran did not submit service connection claims for hearing loss in the right ear or tinnitus prior to June 17, 2009. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 17, 2009 for the grant of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than June 17, 2009 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective dates following the grant of service connection for right ear hearing loss and tinnitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). 

With respect to the duty to assist, VA has of record evidence including service treatment records, private treatment records, and a November 2009 VA examination report.  There is no indication in the record that additional evidence relevant to the issue is available but absent from the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.

Here, the Veteran's claim for hearing loss and tinnitus was received on June 17, 2009.  In December 2009, the RO granted service connection for right ear hearing loss and tinnitus, effective June 17, 2009, the receipt date of the claim.  The Veteran contends that his effective date should be March 19, 1992, the date of a private audiological examination.  The Veteran contends that the March 1992 examination report reflects diagnoses of tinnitus and hearing loss. 

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under the law, however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, the Veteran's claim was received many years after his March 1992 examination.  As such, the RO assigned the earliest possible effective date for his service connection claims.  

There is also no evidence that the Veteran filed any service connection claims, formal or informal, concerning hearing loss and tinnitus prior to June 17, 2009.  The Board acknowledges that the Veteran underwent a private audiological examination in March 1992.  However, this examination report does not constitute communication from the Veteran of intent to file a claim for compensation benefits.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims of entitlement to an effective date prior to June 17, 2009, for service connection for right ear hearing loss and tinnitus.


ORDER

Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for right ear hearing loss is denied.  

Entitlement to an effective date earlier than June 17, 2009 for the grant of service connection for tinnitus is denied.


REMAND

The Veteran seeks a compensable rating for hearing loss in his right ear.  He was afforded a VA examination in November 2009.  In an August 2015 appellant brief, the Veteran's representative argues that the November 2009 examination is no longer contemporaneous.  Generally, the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a veteran with a new, contemporaneous medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  However, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In his March 2010 notice of disagreement (NOD), the Veteran claims that his hearing disability is substantial and makes him "dysfunctional" in any group setting and when speaking with his grandchildren.  Therefore, based on these statements and the length of time since the November 2009 examination (over 5 years), the Veteran should be afforded another VA examination to determine the current status of his hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, a new medical opinion on the etiology of the Veteran's left ear hearing loss should also be obtained.  The November 2009 VA examiner opined that the Veteran left ear hearing loss is not caused by or the result of military service.  In providing this opinion, the examiner noted that the Veteran had normal hearing in the left ear in a March 1992 private audiological examination.  Subsequent to the examination, the Veteran submitted a medical opinion from Dr. A.W., his private audiologist.  Dr. A.W opined that the Veteran's hearing loss is as least as likely as not caused by or the result of military service.  She reasoned that the incredibly high noise levels and length of exposure from noise during military service has certainly caused damage to the Veteran's auditory system.  Given the conflicting opinions, the Board finds that a new medical opinion should be obtained addressing whether the Veteran left ear hearing loss is related to service.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature, extent and severity of his service-connected bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.

2. Return the Veteran's claims file to the examiner who provided the November 2009 VA medical opinion or to a qualified medical professional if the examiner is unavailable.  If it is determined that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's left ear hearing loss is related to military service, including acoustic trauma.  In providing an opinion, the examiner should specifically comment on the November 2009 private medical opinion by Dr. A.W.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Then, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


